United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4111
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Terrance Anthony Vasser West, true    * District of Minnesota.
name James D’Andre Rankin, also       *
known as Jarue,                       *        [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: December 2, 1999

                                Filed: December 7, 1999
                                    ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Terrance West pleaded guilty to conspiring to distribute and possess with intent
to distribute cocaine base, in violation of 21 U.S.C. § 846. The district court1
sentenced Mr. West to 78 months imprisonment and 5 years supervised release. He
appeals, and we affirm.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
        For reversal, Mr. West argues the district court erred in denying his request for
a minimal-participant reduction, and in assessing a dangerous-weapon enhancement.
At sentencing, government witnesses testified that they saw Mr. West sell cocaine
base, that he worked independently, and that sometimes he told other coconspirators
what to do. Additionally, Mr. West admitted he had sold an amount of cocaine base
that is far more than the amount of cocaine base attributed to him in calculating his base
offense level. We conclude the district court did not clearly err in concluding Mr. West
was not a minimal participant. See United States v. Alaniz, 148 F.3d 929, 937 (8th
Cir.), cert. denied, 119 S. Ct. 604 (1998); United States v. Belitz, 141 F.3d 815, 818-19
(8th Cir. 1998).

       We also conclude the district court did not clearly err in assessing a dangerous-
weapon increase based on a government witness’s testimony--which the district court
specifically credited--that Mr. West usually possessed a firearm when he was present
at the witness’s residence, from which Mr. West sold drugs. See United States v.
Dolan, 120 F.3d 856, 871 (8th Cir. 1997); Wright v. United States, 113 F.3d 133, 135
(8th Cir. 1997); United States v. Burke, 91 F.3d 1052, 1052-53 (8th Cir. 1996) (per
curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-